Citation Nr: 1758327	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  13-28 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for lumbar spine degenerative disc and joint disease.

2.  Entitlement to service connection for radiculopathy of the left lower extremity, to include as secondary to service-connected back disability.

3.  Entitlement to service connection for radiculopathy of the right lower extremity, to include as secondary to service-connected back disability.

4.  Entitlement to service connection for a right hand disability.

5.  Entitlement to service connection for a right elbow disability.

6.  Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to March 2004.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2009 and March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The appeal was previously remanded by the Board in November 2016.  

During the pendency of the appeal, a July 2017 rating decision granted service connection for right and left shoulder strains.  As these actions constitute full grants of the benefits sought on appeal, the claims of entitlement to service connection for right and left shoulder disabilities are no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The issues of entitlement to service connection for a right elbow disability and an acquired psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's low back symptomatology has most nearly approximated pain and limited motion with flexion of 60 degrees.

2.  The competent evidence does not reflect a diagnosis of left lower extremity radiculopathy during the appeal period.

3.  The competent evidence does not reflect a diagnosis of right lower extremity radiculopathy during the appeal period.

4.  The preponderance of the evidence weighs against a finding that a chronic right hand disability was incurred in active service or within one year of separation from active service; any right hand disability present during the period of the claim, to include arthritis, is not etiologically related to military service.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation, but not higher, for lumbar spine, degenerative disc and joint disease have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5242 (2017).

2.  The criteria for service connection for left lower extremity radiculopathy have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

3.  The criteria for service connection for right lower extremity radiculopathy have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

4.  The criteria for service connection for a right hand disability have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes the Veteran's representative indicated in an October 2017 statement that the VA examinations for the right hand and lower extremity radiculopathy did not provide adequate medical opinions.  The Board finds the October 2011 examination for the right hand and April 2017 medical opinion addressing whether the Veteran had bilateral lower extremity radiculopathy associated with her service-connected low back disability included a review of the Veteran's relevant medical history and lay testimony with a completed physical examination and other appropriate testing and provided adequate rationale based on the record.  Additionally, the October 2017 statement appears to argue that the VA examinations for the Veteran's low back did not properly assess the severity of the disability.  The Board finds the March 2007, October 2008, and April 2017 examiners performed the required testing, to include testing for pain and testing to reveal any additional functional limitations in certain circumstances, such as after repetitive use, and made the relevant inquiries to determine how pain, flare-ups, and functional limitations impacts the Veteran.  The Board therefore concludes that further development is unnecessary and that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

Neither the Veteran nor her representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

I. Lumbar spine disability rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  

The Veteran's lumbar spine, degenerative disc and joint disease, is evaluated under Diagnostic Codes 5010 and 5242, which assign ratings based upon the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  

As discussed below, the Board resolves reasonable doubt in favor of a 20 percent evaluation throughout the period on appeal.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.  

The Board notes that an April 2017 VA examination found forward flexion limited to 80 degrees with pain on active and passive motion and with weight-bearing and resulted in additional functional loss due to pain, which the Veteran described as limitations on her ability to stand or sit for more than 30 minutes, walk for more than 15 minutes, or lift, push, and pull.  The examiner found the examination was medically consistent with the Veteran's statements describing functional loss due to pain during flare-ups or after repetitive use but explained that any additional range of motion loss could not be assessed because the Veteran was not being evaluated after repetitive use over time or during a flare.  In addition, September 2009 private medical records indicate the Veteran sought emergency treatment for a flare caused by cleaning that resulted in increased back pain and difficulty walking with tenderness and limited range of motion due to pain; a related physical therapy record reported forward flexion was limited to 60 degrees.  Although March 2007 and October 2008 VA examinations reported flexion limited to 90 degrees, the Board finds the September 2009 treatment record reporting forward flexion was limited to 60 degrees and April 2017 findings of functional loss due to pain on active and passive motion and during flare-ups or after repetitive use most nearly approximated the criteria for a 20 percent evaluation throughout the period on appeal.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

The preponderance of the evidence is against a finding that the back disability warrants a rating in excess of 20 percent as there is no evidence reflecting that the Veteran's spine was ankylosed or that forward flexion was limited to 30 degrees or less, the criteria for the next higher rating.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  Rather, range of motion findings have been much greater than 30 degrees during the appeal period.  Of note, the March 2007 and October 2008 VA examinations found forward flexion of 90 degrees without pain and no additional limitation of motion due to pain on active or passive motion or after repetitive use.  Further, none of the VA examinations or medical evidence found any ankylosis of the spine and no treatment provider has indicated forward flexion of the thoracolumbar spine was limited to 30 degrees or less during the period on appeal.  At most, the medical evidence supports a finding that forward flexion was limited to 60 degrees, with some medical records, to include a July 2014 physical therapy record, finding normal range of motion.  Although additional physical therapy records from August 2007 indicate forward flexion was limited to 40 to 70 percent, the Board affords these findings no probative weight as there is no indication that objective testing was conducted, especially in light of the wide range reported in the note.  Overall, the evidence is consistent with no more than painful motion resulting in forward flexion to 60 degrees or greater.  Further, although the October 2008 examination report noted intervertebral disc syndrome (IVDS), the examiner found no incapacitating episodes in the last 12 months.  See 38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes, Note (2).

The Board notes that the Veteran is competent to attest to things she experiences through her senses, such as pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case the Veteran has stated her back disability results in pain that caused some limitations on walking, standing, sitting, lifting, and exercise.  Her lay statements that her back disability caused pain and functional impairment did not indicate that flexion was limited to 30 degrees or less or that the spine was ankylosed and the Board notes that the Veteran is being compensated for painful motion and functional loss due to pain in the 20 percent evaluation.  The Board has also considered the Veteran's report of flare-ups.  At the 2017 examination the Veteran reported having experienced two flare-ups, one in 2014 and one in 2015.  The first flare-up was treated with a shot in the back at the emergency room.  The shot helped the pain and the Veteran was sent home.  The second flare-up was also alleviated with an epidural shot.  The flare-ups each lasted 24 hours.  The Veteran's flare-ups, especially in light of their frequency, do not show that the evidence more nearly approximates a disability picture with forward flexion of the spine limited to 30 degrees or less.  38 C.F.R. §§ 4.7, 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  As such, a 20 percent rating, but not higher, is warranted.  

In addition, the Board has considered whether additional separate ratings may be warranted based on neurological abnormalities associated with the back disability.  The Veteran's claims of radiating low back pain are addressed below.  She has not contended, and the medical evidence does not demonstrate, that there is any other neurological symptomatology that may be associated with her back disability.  

The Board also notes that the Veteran claimed entitlement to a total disability rating based on individual unemployability (TDIU) due to all service-connected disabilities.  While a claim for TDIU may be part and parcel of an increased rating claim, the Veteran's claim has been considered and denied by the RO in the March 2012 rating decision on appeal.  The portion of the March 2012 rating decision denying TDIU was not appealed.  Accordingly, that issue is not presently before the Board and no action pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) is warranted.

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

II. Service connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

To establish service connection, the evidence generally must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

II.A. Bilateral lower extremity radiculopathy

The Veteran contends that she has radiculopathy affecting the bilateral lower extremities due to her service-connected low back disability.  She has reported that pain radiates from her low back to various parts of her bilateral lower extremities.

With respect to whether the Veteran has a current disability, the Board finds competent evidence does not reflect a diagnosis of radiculopathy affecting either lower extremity at any time during the appeal period.  Specifically, an April 2017 VA examination noted the Veteran's reports of bilateral leg pain but concluded that there was no objective evidence of radiculopathy and explained that the symptoms were not in a specific dermatomal pattern, straight leg raise testing was negative to 90 degrees, and sensory and deep tendon reflexes were unremarkable.  March 2007 and October 2008 examiner also noted the Veteran's reports of radiating lower extremity pain, but found normal muscle strength, reflexes, and sensory.  The other evidence of record is consistent with the examiners' findings and generally found normal sensory, muscle strength, reflexes, and negative straight leg test results.  Although a September 2009 naval hospital record assessed sciatica for the Veteran's complaints of radiating low back pain to the bilateral legs, the treatment record noted present pulses, normal muscle strength, and negative straight leg raising test results.  The Board acknowledges that the Veteran is competent to report radiating pain in her bilateral lower extremities, but there is no indication that she has the training or experience required to render a competent opinion diagnosing the disorder or linking it to her service-connected back disability.  See Jandreau, 492 F.3d at 1377.  

The Board notes that Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability during the period of the appeal.  See 38 U.S.C. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, in the absence of competent evidence showing a current diagnosis of bilateral lower extremity radiculopathy, it is unnecessary to address the remaining elements of the claim for service connection.  See Brammer, 3 Vet. App. at 225.

In summary, the preponderance of the evidence is against a finding that the Veteran has radiculopathy of either lower extremity during the period of the appeal that is related to her back disability.  Thus, the claims for service connection are denied.  

II.B. Right hand disability

The Veteran contends that she injured her right hand in active service.  In addition, she has asserted that her administrative typing duties caused right hand and/or wrist pain.  The medical evidence of record indicates she was treated for right hand and wrist pain in active service.  Her DD Form 214 indicates she primarily served as a personnel administrative specialist.

The Board notes that certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year.  38 C.F.R. §§ 3.307, 3.309(a).  Arthritis is considered by VA to be a chronic disease.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  

Initially, the Board finds the preponderance of the evidence against a finding that the Veteran's right hand arthritis was incurred during her active service or within one year of separation from service.  Although the Veteran's September 2003 report of medical history noted wrist pain at retirement, her service treatment records reflect no reports of right hand or wrist arthritis in active service and an October 2003 retirement examination was negative for musculoskeletal abnormalities.  Moreover, the medical evidence indicates right hand arthritis was first demonstrated in October 2006, more than one year after the Veteran's retirement in March 2004.   

As such, the probative evidence of record establishes that the Veteran's right hand arthritis was not present in service or within one year of separation from active service.  Rather, the evidence demonstrates that arthritis began around October 2006 and the Veteran has not alleged that she was diagnosed or treated for arthritis in service or within one year after her March 2004 discharge from service.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1338. 

Further, the probative evidence of record is against a finding that any right hand or wrist disability is related to the Veteran's active service.  Specifically, the Board finds the October 2011 VA examination report and medical opinion to be highly probative evidence against the claim.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (noting that the credibility and weight of the opinions are within the province of the adjudicator); see also Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  The opinion reflects a review of the Veteran's claims file, to include the Veteran's lay statements, and provides a persuasive rationale that right distal interphalangeal joint arthritis was unrelated to right hand injuries in service and that any current right wrist pain was not incurred in active service, to include a 1987 right wrist sprain.  The examiner explained that the right hand and wrist injuries in service resolved and any current right hand and wrist findings were unrelated to the in-service complaints because in-service right hand X-ray reports were negative and X-ray reports in 2006 and 2008 did not note any right wrist disorder.  Further, the examiner found any in-service wrist complaints were unrelated to current symptoms because the examination demonstrated normal range of motion and muscle strength, with no localized tenderness, pain on palpation, redness, edema, heat, deformity, tenderness, or inflammation and there was no indication of carpal tunnel syndrome due to the lack of sensory loss, weakness, trophic changes, or muscle atrophy.  The examiner noted that Phalen's and Tinel's testing were not reliable as the subject was very suggestible to all symptoms.  The examiner also noted that the post-service right hand arthritis found on X-ray was likely a coincidental finding because the Veteran was reporting wrist pain, rather than hand pain, at the examination.  The examiner concluded that the Veteran's wrist complaints were likely related to rheumatoid arthritis that was not present in active service, because her blood tests were negative and X-ray reports found no joint erosions. 

The October 2011 examination and medical opinion are consistent with other evidence of record, to include a July 2007 military treatment record that noted the Veteran reported joint pain affecting the wrists and hands began one or two years prior and March 2009 private treatment records providing diagnostic impressions of symmetrical polyarthritis, possible rheumatoid arthritis, and rule out connective tissue disease with symptoms of synovitis in the bilateral wrists and no active marginal erosions found in an MRI.

The Board acknowledges the Veteran's lay statements that her current right hand arthritis and right wrist pain are related to her in-service complaints of right hand and wrist pain.  Although the Veteran may sincerely believe that a right hand disability is related to service, there is no indication that she has the training or experience required to render a competent opinion linking the disorder to service.  See Jandreau, 492 F.3d at 1377.  The Board finds the VA examiner's opinion to be the most probative evidence of record.  Notably, the VA examiner was aware of the Veteran's reported history yet was unable to offer a positive opinion after a review of the Veteran's complaints and history.  

In summary, the preponderance of the evidence is against a finding that the Veteran's right hand disability was caused or aggravated by service.  Thus, the claim for service connection is denied.  


ORDER

A 20 percent evaluation, but not higher, is granted for degenerative disc disease with degenerative joint disease of the lumbar spine, subject to the regulations governing the award of monetary benefits.

Service connection for left lower extremity radiculopathy is denied.

Service connection for right lower extremity radiculopathy is denied.

Service connection for a right hand disability is denied.


REMAND

The Board's review of the record reveals that further development is warranted before the remaining claims on appeal are decided. 

With regard to the claim for service connection for an acquired psychiatric disorder, the Veteran claimed she was depressed due to her service-connected disabilities.  A July 2007 military treatment record indicated the Veteran had some anxiety about her pain and reported depressive symptoms; the medical records also noted that she was in the process of getting a divorce during that time.  As discussed below, the Board finds an additional medical opinion is required that addresses whether any acquired psychiatric disorder present during the appeal period (adjustment disorder, generalized anxiety disorder, depressive disorder) was caused or aggravated by service-connected disabilities, to specifically include chronic pain associated with the disabilities.

The Board notes that the March 2011 examination found the diagnoses of generalized anxiety disorder and depressive disorder not otherwise specified to be unrelated to service-connected disabilities because there was no objective medical evidence of a link or a known pathological mechanism for developing mood symptoms in physiological terms, and an April 2017 examination report found adjustment disorder was related to the Veteran's divorce, with no objective evidence that it was aggravated by service-connected disabilities.  However, the medical opinions do not specifically address the Veteran's reports that pain from her service-connected disabilities resulted in anxiety.  As such, an additional opinion is required.  

With regard to the claim for service connection for a right elbow disability, the Veteran claimed that she had a bilateral elbow disability related to her administrative duties in active service that required repetitive typing (she is currently service-connected for left elbow epicondylitis).  The record indicates in-service treatment for right elbow pain since March 1998, assessed as right lateral epicondylitis, with a history of trauma at onset of pain.  An August 2001 service medical record also gave an impression of tendonitis due to overuse.  The Board finds an additional examination and medical opinion are warranted in light of medical evidence indicating the Veteran was treated for right lateral epicondylitis since her October 2011 examination.  Specifically, the Veteran reported a history of intermittent lateral epicondylitis that worsened in the prior two months in a July 2012 military treatment record.  Further, the Veteran was assessed lateral epicondylitis in a November 2012 military treatment record, with no abnormalities noted on X-ray, and treated with physical therapy.  As the prior October 2011 VA examination report noted that the Veteran's right lateral epicondylitis resolved with no objective evidence of recurrence, the Board finds additional examination and medical opinion is required to determine whether the Veteran had any right elbow diagnosis, to include lateral epicondylitis, during the appeal period that is related to active service.

Updated VA treatment records should also be associated with the claims file.  38 U.S.C. § 5103A(c).

Accordingly, the case is REMANDED for the following actions:

1.	Obtain updated VA treatment records dating since June 2017.

2.	After completing any records development the claims file should then be sent to an examiner to determine whether any psychiatric disability present during the period of the claim is related to the Veteran's service or service-connected disabilities (right shoulder strain, left shoulder strain, hemorrhoids, lumbar spine arthritis, left knee disability, right knee disability, left elbow disability, right ear hearing loss, right forearm lipoma, fibrocystic breast disease).

Following review of the claims file and examination of the Veteran, the examiner is directed to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any psychiatric diagnosis present during the period of the claim (generalized anxiety disorder, depressive disorder, adjustment disorder) had its onset in service, was caused by service, or is otherwise related to service.  

The examiner is also asked to provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any acquired psychiatric diagnosis was: 

a) caused by service-connected disabilities (including chronic pain from the disabilities), to include right shoulder strain, left shoulder strain, hemorrhoids, lumbar spine arthritis, left knee disability, right knee disability, left elbow disability, right ear hearing loss, right forearm lipoma, and fibrocystic breast disease; or,

b) worsened beyond the normal progression as a result of any of the Veteran's service-connected disabilities (including chronic pain from the disabilities).

In answering the above, the examiner is asked to address the July 7, 2007 military treatment record noting the Veteran was having some anxiety about her pain.

The rationale for all opinions expressed must also be provided.  

3.	After completing any records development, schedule the Veteran for an examination to determine the nature and etiology of her right elbow disability.  

Following examination of the Veteran and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any right elbow disability began in service, was caused by service, or is otherwise related to service.

In making this determination the examiner must specifically consider and address the Veteran's statements regarding intermittent right lateral epicondylitis since active service and military and VA treatment records indicating treatment for right lateral epicondylitis.

The rationale for all opinions expressed must also be provided.  

4.	After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


